DETAILED ACTION
Status of the Claims
1.	Claims 1 and 40-79 are pending.
Status of the Objections
2.	Objection of claims 41, 42, 51, 56-59 and 62 is being withdrawn in view of applicant’s amendments.
Status of the Rejections
3.	Rejection of claims 41, 42, 51, 58, 59, 61, 62 and 68 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is being withdrawn in view of applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 70 recites the limitation "said cross-sectional plane" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 41, 42, 45, 49, 50, 51, 58, 59, 61, 62, 68-70 and 73-76 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spilker et al. (Journal of Electroanalytical Chemistry, 2008, 612, 121-130).
Claim 1, Spilker et al. teach an electrochemical sensor for sensing hydrogen sulfide in aqueous solution (reads on an associated volume (see Fig 7a and abstract), the sensor comprising:
	an upper glass carrier (reads on first solid element) (see Fig 7a and section 3.1);

	a chamber/channel is placed between the two glass carriers (see Fig 7a and section 3.1); the chamber comprising:
	 reaction region i.e. region above the cathode (see Fig 7a and section 3.1), and 
	a reservoir region connected with reaction region (area comprised of electrolyte reads on reservoir region that is in connection with region above cathode, (see Fig 7a and section 2);
	wherein cell aperture (reads on analyte permeable opening) connect the reaction region with the aqueous solution (see Fig 7a and sections 2 and 3.1)); the electrochemical sensor comprising:
	-an analyte permeable membrane is located in the cell aperture (see Fig 7a and sections 3.1 and 2);
	-a cathode (reads on working electrode) in the reaction region;
	- a counter electrode  (reads on reference electrode) (see Fig 7a and section 3.1); and 
	- a guard electrode configured to reduce some reactant in the reservoir region, wherein the guard electrode has thickness in nm (reads on thin film) (Fig 7a and page 124, second column, paragraph 2 and section 3.1);
	a distance between the cathode and the guard electrode is 50 micrometer or less (distance between electrodes is lower than 10 microns; page 124, col. 2, paragraph 1). 

Claims 41 and 68, the distance to the membrane should be lower than 10 microns (page 124, col. 2, paragraph 1), thus it is examiner position that a shortest distance from any point on a cathode through the analyte permeable opening and the analyte permeable membrane to a nearest point on an opposite of the analyte permeable membrane with respect to cathode is about 10 microns which is less than 100 microns and less than 300 microns as claimed. 

Claim 42, the distance between the facing electrodes is 4-10 microns (see Fig 1), thus it is examiner position that a substance moving from a most distant part of the chamber region with respect to reaction region, into the reaction region passes less than 100 micrometer away from the guard electrode.

Claim 45, the membrane separates electrolyte on either side of the cell aperture (see section 2).

Claims 49 and 50, Spilker et al. teach the sensor has micro-dimensioned parameters, thus sensor is microsensor and also teach sensor produces electric current as a function of sulfide concentration (see Fig 9), and thus the sensor is a Clark-type sensor. 

Claim 51, the distance between the facing electrodes is 4-10 microns (see Fig 1), thus it is examiner position that a substance moving from a most distant part of the chamber region with respect to reaction region, into the reaction region passes less than 10 micrometer away from the guard electrode.

Claims 58 and 59, the distance between the facing electrodes is 4-10 microns (see Fig 1), thus it is examiner position that a distance between the working electrode and a point in the reaction region which is furthest away with respect to the working electrode is less than 500 micrometer and less than 50 micrometer as claimed.

Claim 61, Spilker et al. the cell aperture is rectangular in shape (see Fig 1) and cross-sectional area of the cell aperture in the a cross-sectional plane orthogonal to direction of movement of analyte diffusing to the working electrode would be height x width (6 microns x 10 microns (thickness)) = 60 square microns or 0.06 square millimeter (see section 3.1) which is less than 0.25 square millimeter as claimed.

Claim 62, Spilker et al. the cell aperture is rectangular in shape (see Fig 1) and cross-sectional area of the cell aperture in the a cross-sectional plane orthogonal to direction of movement of analyte diffusing to the working electrode would be height x width (6 microns x 10 microns (thickness)) = 60 square microns or 0.06 square millimeter (reads on first smallest total cross-sectional area) (see section 3.1); Spilker teach the chamber/channel is rectangular in shape (see Fig 1) and cross-sectional area of the channel in the a cross-sectional plane orthogonal to direction of movement of analyte diffusing from the working electrode to reference electrode would be width of channel i.e. width of cell aperture i.e. 1000 microns/1 mm x height of channel i.e. distance between the two glass wafers (4-10 microns) (see section 3.1), thus cross-sectional area would be 1000 microns x 10 microns = 10,000 square microns or 10 square millimeter and ratio as claimed would be 0.06/10 =0.006 which is less then 1 and meets claim limitation. 

Claim 69, Spilker et al. teach the cell aperture is placed at between the upper and lower glass barrier (see Fig 7a).

Claim 70, Spilker et al. teach the cell aperture opening is about 6 microns wide (), thus a distance from any point within the cell aperture to a nearest point of a wall would be 6 microns or less, thus meeting the claim limitation.

Claim 73, Spilker et al. teach sensor is comprised of additional guard electrode (reads on one scavenger electrode) (see Fig 7a).

Claim 74, Spilker et al. multiple working electrodes could be used in the reaction region (see Fig 5a and section 3.1).

Claims 75 and 76, Spilker et al. teach sensing hydrogen sulfide (reads on analyte) in an aqueous solution comprising contacting the sensor of claim 1 with hydrogen sulfide provided in a volume of liquid and sensing said hydrogen sulfide (section 3.3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 40, 42-50, 53-57, 60, 65-67, 71, 72 and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (US 5,102,525) in view of Akmal et al. (US 5,690,808) and Kurnik et al. (US 5,989,409) as supported by Razaq et al. (US 5,085,760).
Claim 1, Miyahara et al. teach a planar oxygen sensor comprising electrodes (reads on electrochemical sensor) for sensing oxygen in a flow cell (reads on an associated volume (see Fig 8 and col. 5, ll. 45-68), the sensor comprising:
	a SiO2 film 2 (reads on first solid element) (see Fig 2 and col. 5, ll. 45-59);
	a frame 9 joined to film 2 (see Fig 2 and col. 4, ll. 23-37);
	a chamber is placed between the SiO2 film and frame 9 (region between the frame and film 2 reads on chamber, see Fig 2), the chamber comprising:
	 reaction region i.e. region above a cathode (see Fig 2 and col. 5, ll. 45-59), and 
	a reservoir region connected with reaction region (area comprised of electrolyte 6 reads on reservoir region that is in connection with region above cathode, (see Fig 2 and col. 5, ll. 45-59);
	wherein flow passage 22 (reads on analyte permeable opening) connect the reaction region with the flow cell (see Fig 8 and col. 6, ll. 1-3); the electrochemical sensor comprising:
	an analyte permeable membrane 7 is part of the flow passage side (col. 5, ll. 45-59 and col. 6, ll. 1-3);
	a cathode 5 (reads on working electrode) in the reaction region;
	 an anode 4 (reads on reference electrode) (see Fig 2 and col. 5, ll. 45-59). 
Miyahara et al. do not teach a guard electrode configured to enable reduction or oxidation of at least some reactants from at least a part of the reservoir region, wherein the guard electrode comprises a thin film. 
However, Akmal et al. teach electrochemical oxygen sensor comprised of scavenger electrode (reads on guard electrode) for removing oxygen diffusing toward the sensor from the internal electrolyte by reducing the oxygen and the scavenging electrode is comprised of silver mesh or metal and has same size as that of sensing electrode (abstract and col. 7, ll. 30-40 and claim 21) which is thin film as supported by Razaq et al. (see col. 6, ll. 58-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Akmal et al. teaching to add scavenger electrode into the electrochemical sensor of Miyahara et al. because the scavenger electrode would remove or minimize gases from the electrolyte and thereby provide accurate sensing of gases.
	Modified Miyahara et al. do not teach distance between working electrode and guard/scavenger electrode is 50 microns or less. 
	However, Kurnik et al. teach an electrochemical sensor comprised of working electrode surrounded by scavenging electrode with a gap between them (Fig 2 and col. 6 and ll. 60-66). Kurnik et al. teach the width of the gap varies and depends on variety of factors such as width of the scavenging electrode, the diffusion characteristic of the chemical signal to be detected by the electrode assembly, the size of the electrode assembly and duration of the sensing period and gap size could be about 50 microns (col. 7, ll. 26-41). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Kurnik et al. teaching to place the scavenger electrode at a sufficient distance such as 50 microns from the working electrode of modified Miyahara et al. such that electrical signal generated at the scavenging electrode does not interfere with electrical signal generated at the working electrode for analyte detection.

Claim 40, the analyte permeable membrane is gas permeable (col. 5, ll. 45-59), thus it not permeable to ions as claimed.

Claims 43 and 44, the chamber comprises electrolyte 6 which could be in solution form (col. 4, ll. 10-11) and is comprised of KCl which is ionic compound dissolved in phosphoric acid buffer (see col. 5, ll. 53-55).

Claims 45, 46, 47, 65 and 66, the analyte permeable membrane is made of Teflon i.e. hydrophobic polymer (see col. 5, ll. 55-56). The analyte permeable membrane being hydrophobic would function to keep the liquids separated on either side of the analyte permeable opening.

Claim 48, the leads of the cathode and anode are place on the first solid element at an interface where the first and second solid elements are joined (see Fig 2).

Claim 49, Miyahara et al. teach the oxygen sensor produces electric current as a function of oxygen concentration (see Figs 10 and 11), thus the sensor is a Clark-type sensor. 

Claim 50, Miyahara et al. teach the oxygen sensor is dimensioned to have support pad with thickness 50 microns and membrane thickness 12.5 microns (col. 5, ll. 46-38), thus it is examiner position that oxygen sensor is a microsensor. 

Claim 53, the cathode is thin film (col. 5, ll. 49-51) and combination of Miyahara et al. and Akmal teach the cathode and guard electrode are both placed on the first solid element (see Fig 2).

Claim 54, the flow passage 22 (reads on analyte permeable opening) is comprised of two openings connected to the semi-permeable membrane (see Fig 8 and col. 6, ll. 1-3)
 
Claims 55 and 64, the frame 9 (second solid element) is joined to film 2 (see Fig 2 and col. 4, ll. 23-37).

Claim 56, a plane is parallel with and tangential with the boundary wall of the space above the cathode (reaction region), the area comprised of electrolyte 6 reads on reservoir region and the flow cell (analyte permeable opening) since all three elements are in same plane (see Figs 8 and 2).

Claim 57, the cathode is thin film (col. 5, ll. 49-51).

Claim 60, Miyahara et al. teach the oxygen sensor is dimensioned to have support pad with thickness 50 microns and membrane thickness 12.5 microns (col. 5, ll. 46-38), thus it is examiner position that oxygen sensor is a microsensor and thus the dimension of the working electrode is in micrometers. Miyahara et al. do not teach the area of the working electrode, however cathode dimensioned in micrometers would have area in square micrometers and absent the teaching of the exact area of the cathode, area of even 0.1 square micrometer would be less 2500 square micrometer as claimed. 

Claim 67, Miyahara et al. do not explicitly teach angle between boundary wall of the analyte permeable opening and abutting wall of the chamber is more than 285 degrees. However, it is examiner’s position that configuration of Miyahara et al. analyte opening and chamber is same as that of applicant’s configuration and thus the angle between the analyte opening and chamber would be more than 285 degrees.

Claim 71 limitation does not further add any structure to the electrochemical sensor. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). 

Claim 72, the sensor could be three electrode structure comprising counter electrode (reads on additional electrode) (col. 5, ll. 14-16).

Claim 75, Miyahara et al. teach sensing oxygen (reads on analyte) in flow cell comprising contacting the sensor of claim 1 with oxygen provided in a volume of gas and sensing said oxygen (col. 5, ll. 45-68 and col. 6, ll. 8-35).

Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spilker et al. as applied to claim 1 above, and further in view of  Komatsu et al. (US 20060091010).
	Claim 63, Spilker et al. teach the second solid element is made up of glass (see section 3.1) but do not teach it is comprised of borosilicate. However, Komatsu et al. teach glass is usually made up of borosilicate glass, soda glass or lithium based glass and borosilicate is preferred [0041]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Komatsu et al. teaching to use borosilicate glass as the glass material in Spilker et al. electrochemical sensor because it known and preferred material used for glass. 

Claims 77-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spilker et al. as applied to claim 1 above, and further in view of Appleby (US 4,859,292) and Nakazawa (JP 2006284400).
	Claims 78 and 79, Spilker et al. do not teach the sulfide is provided in a volume of natural gas or biogas produced in a desulfurization process. However, Appleby teach the hydrogen sulfide is derived from desulfurization process as natural gas. Similarly, Nakazawa teach hydrogen sulfide in sewer pipe (see abstract). Therefore, one of ordinary skill in the art before the effective filing date of the invention in view of Appleby or Nakazawa teachings to either use natural gas or sewer pipe as the source of hydrogen sulfide gas to be used in Spilker et al. electrochemical sensor because it would have yield same results of sulfide detection with reasonable expectation. 



Response to Arguments
Applicant's arguments filed 2/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that Spilker reference does not teach distance between the working electrode and guard electrode is 50 microns or less.  In response, examiner respectfully disagrees with applicant’s assertion. As indicated above in the rejection, Spilker et al. teach distance between electrodes is lower than 10 microns; page 124, col. 2, paragraph 1, thus the distance between the cathode and the guard electrode is less than 50 micrometer and meets claim limitation.
Applicant’s arguments with respect to claim(s) 1, 40, 43-60, 64-67, 71, 72 and 75 rejected under 35 U.S.C 103 have been considered but are moot because the new ground of rejection does not rely on combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796